DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed 4/12/2022.  No amendment to the claims was made.  Claims 1, 2, 4-6, 15-17, 19-23, 25, 26 and 28-32 are pending.
Applicants’ arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
	Applicant elected Group II without traverse in the reply filed 12/19/2018.
Claims 1, 2, 4-6, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2018.
Claims 15, 19-23, 25, 26 and 28-32 are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stöcher et al (Journal of Clinical Virology, Vol. 25, pages S47-S53, 2002, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 10/18/2021.
Regarding claims 15 and 19-21, a kit is a collection of items.  Stöcher et al teach a first oligonucleotide primer (FOR) and a second oligonucleotide primer (REV) consisting of 5’ sequences specific for clinical target viral DNA of HBV (e.g., page S49, Section 2.2; Table 1).  Stöcher et al teach a first and second plasmids comprising a sequence hybridizing to FOR, followed by a control sequence S1 or S2 from a bacterial neomycin phosphotransferase gene, followed by a sequence hybridizing to REV (e.g., pages S48-S49, Section 2.1; Table 1; Fig. 1).  The S1 or S2 sequences from the bacterial neomycin phosphotransferase gene are not from the same source as the viral sequence (e.g., Abstract; page S48, right column, 1st full paragraph; Fig. 1).

Response to Arguments - 35 USC § 102
With respect to the rejection of claims 15 and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Stöcher et al (2002), Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
The response asserts that the essentially the same plasmids and primers are disclosed by Stöcher et al (2002) and Stöcher et al (2003).  Thus, the response asserts that the arguments made in the reply filed 7/28/2021 with regard to the Stöcher et al (2003) rejection apply to the rejection of the claims based on the teachings of Stöcher et al (2002).
These arguments are not found persuasive, because the rejection has always been based upon the teachings of Stöcher et al (2002).
The response asserts that Stöcher et al (2002) provides only a single plasmid, pGLE-neo, containing multiple primer sequences flanking a single neo gene.  The response asserts that there is no disclosure of a second plasmid containing a second control sequence S2.  The response points to Figure 1 for support.
This argument is not found persuasive.  First, it is noted that the present claims do not require the first plasmid and second plasmid to be different plasmids.  However, Stöcher et al (2002) teaches more than one plasmid.  Stöcher et al the use of pGLE-neo as the source plasmid for the neo sequences of IC type 3 and IC type 4 (S1 and S2) (e.g., page S48, right column, 2nd full paragraph).  Stöcher et al (2002) teach the use of the primers of Table 1 in a PCR reaction to amplify different regions of the neomycin phosphotransferase sequence from the source pGLE-neo plasmid (e.g., page S48, right column, 2nd full paragraph).  Stöcher et al (2002) teach the subsequent cloning of those amplification products to generate new plasmids (e.g., page S48, right column, 2nd paragraph; paragraph bridging pages S48 and S49).  If only a single plasmid was created, as asserted by Applicant, then two bands would have appeared in each lane of IC type 3 and IC type 4 of the picture of gel in Fig. 2.  Because each of IC type 3 and IC type 4 (S1 and S2 of the claims) is amplified by FOR and REV from separate plasmids, only one band is present in each of the IC type 3 and IC type 4 lanes of the gel pictured in Fig. 2.
The response asserts that the Examiner has admitted that Stöcher et al (2002) does not teach T in the rejection of claims 22 and 23 under 35 U.S.C. 103.
This argument is not found persuasive.  Stöcher et al (2002) teach T is an HBV sequence (e.g., Table 1).  This meets the limitation of claims 15 and 19-21.  Claim 15 does not provide any limitation with regard to the source of T.  Claim 19 limits T to a sequence from a microorganisms, and claims 20 and 21 limit the microorganism to a virus.  HVB is a hepatitis B virus.  Thus, the teachings of Stöcher et al (2002) meet the limitations of each of the rejected claims.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stöcher et al (Journal of Clinical Virology, Vol. 25, pages S47-S53, 2002, cited in a prior action; see the entire reference) in view of Sugg et al (Surgery, Vol. 125, No. 1, pages 46-52, 1999, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 3/2/2021.
The teachings of Stöcher et al are described above and applied as before.
Stöcher et al do not teach T, and the sequences hybridizing to FOR and REV are from a human oncogene.
Sugg et al teach amplification of target nucleic acid the erbB-2/neu human oncogene (e.g., Abstract; paragraph bridging pages 46-47, page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach a first oligonucleotide (FOR), and a second oligonucleotide (REV), wherein FOR and REV hybridize to sequences flanking a target sequence (T) in the erbB-2/neu sequence (e.g., page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach a competitive 398 base pair internal standard that was created by amplifying a fragment of a heterologous gene (v-erbB) with composite sense and antisense primers containing the erbB-2/neu gene primer attached to a 20-nucleotide stretch of sequence complementary to the v-erbB fragment (e.g., page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach that the internal standard had identical competing ends as the erB-2/neu PCR product (e.g., page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach that these products allow for the detection of increased expression of erbB-2/neu mRNA in thyroid papillary tumors (e.g., paragraph bridging pages 49-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stöcher et al to include the sequence of FOR and REV of the human oncogene erbB-2/neu target taught by Sugg et al as the FOR, T, and REV sequences of Stöcher et al. Stöcher et al teach that the approach to the generation of heterologous internal controls for use as competitors in real-time PCR assays is convenient and rapid (e.g., page S52, paragraph bridging columns).  Further, Sugg et al teach the same strategy for the construction of the competitive internal standard.  Thus, it would have been within the skill of the art to apply the same approach to the FOR, T, and REV sequences of Sugg et al.
One would have been motivated to make such a modification in order to receive the expected benefit of providing products suitable for the measurement of expression of the human oncogene erbB-2/neu as taught by Sugg et al, which may be relevant to a variety of human cancers (e.g., page 50, right column, 2nd full paragraph).

Claims 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stöcher et al (Journal of Clinical Virology, Vol. 25, pages S47-S53, 2002, cited in a prior action; see the entire reference) in view of Sugg et al (Surgery, Vol. 125, No. 1, pages 46-52, 1999, cited in a prior action; see the entire reference) as applied to claims 22 and 23 above, and further in view of Torok et al (Australasian Plant Pathology, Vol. 30, pages 227-230, 2001, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 10/18/2021.
The combined teachings of Stöcher et al and Sugg et al are described above and applied as before.  Further, Stöcher et al teach the plasmids where S1 and S2 are selected from 151 and 132 bp lengths (e.g., Table 1; Fig. 1).
Stöcher et al and Sugg et al do not teach S1 and/or S2 is a sequence of tobacco mosaic virus.
Torok et al teach that tobacco mosaic virus (TMV) is an easily prepared, plentiful and stable source of homogenous RNA suitable for addition to reverse transcription polymerase chain reaction (RT-PCR) assays as an internal control (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stöcher et al and Sugg et al to include the sequence of TMV as the sequence of S1 and/or S2 of an internal amplification control.  Stöcher et al teach it is within the skill of the art to use S1 or S2 from a heterologous sequence (e.g., Abstract; page S48, right column, 1st full paragraph).  Torok et al teach that tobacco mosaic virus is a suitable source of sequence to use as an internal control in an amplification reaction.  One would have recognized that tobacco mosaic virus is a heterologous sequence relative to the human oncogene sequence of Sugg et al.  One would have made such a substitution in order to receive the expected result of providing an S1 and/or S2 sequence suitable for use as a heterologous internal amplification control.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stöcher et al (Journal of Clinical Virology, Vol. 25, pages S47-S53, 2002, cited in a prior action; see the entire reference) in view of Torok et al (Australasian Plant Pathology, Vol. 30, pages 227-230, 2001, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 10/18/2021.
The teachings of Stöcher et al are described above and applied as before.  Further, Stöcher et al teach the plasmids where S1 and S2 are selected from 151 and 132 bp lengths (e.g., Table 1; Fig. 1).
Stöcher et al does not teach S1 and/or S2 is a sequence of tobacco mosaic virus.
Torok et al teach that tobacco mosaic virus (TMV) is an easily prepared, plentiful and stable source of homogenous RNA suitable for addition to reverse transcription polymerase chain reaction (RT-PCR) assays as an internal control (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stöcher et al to include the sequence of TMV as the sequence of S1 and/or S2 of an internal amplification control.  Stöcher et al teach it is within the skill of the art to use S1 or S2 from a heterologous sequence (e.g., Abstract; page S48, right column, 1st full paragraph).  Torok et al teach that tobacco mosaic virus is a suitable source of sequence to use as an internal control in an amplification reaction.  One would have recognized that tobacco mosaic virus is a heterologous sequence relative to the viral sequences Stöcher et al.  One would have made such a substitution in order to receive the expected result of providing an S1 and/or S2 sequence suitable for use as a heterologous internal amplification control.

Response to Arguments - 35 USC § 103
With respect to the rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Stöcher et al (2002) in view of Sugg et al (2003), Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
The response asserts that Stöcher et al (2002) does not teach or suggest a pair of control sequences S1 and S2 provided by first and second plasmids, respectively.  The response asserts that Sugg does not cure this deficiency.
This argument is not found persuasive for the reasons given in the rejection under 35 U.S.C. 102.
Thus, the rejection is maintained.
With respect to the rejection of claims 25, 26, 28 and 29 under 35 U.S.C. 103 as being unpatentable over Stöcher et al (2002) in view of Sugg et al (1999), and further in view of Torok et al (2001), Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
The response asserts that Stöcher et al (2002) does not teach or suggest a pair of control sequences S1 and S2 provided by first and second plasmids, respectively.  The response asserts that Sugg and Torok do not cure this deficiency.
This argument is not found persuasive for the reasons given in the rejection under 35 U.S.C. 102.
Thus, the rejection is maintained.
With respect to the rejection of claims 30-32 under 35 U.S.C. 103 as being unpatentable over Stöcher et al (2002) in view of Torok et al (2001), Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are in condition for allowance but does not provide specific remarks traversing the rejection.
Because no remarks are provided to specifically traverse the rejection, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699